Mr. Justice McDonald delivered the opinion of the court. 2. Account, § 40*—when parties may not stipulate for hearing before court. The parties to a bill for an accounting which should properly be referred to a master may not stipulate that such hearing máy be had before the court instead of before the master. 3. Equity, § 66*—when maxim that he who comes into equity must come with clean hands is inapplicable. Where a cause of action has its origin in iniquity, a court of chancery will not lend its aid to a complaining party by dismissing the suit because “He who comes into equity must come with clean hands,” but where the iniquity does not go to the right of action itself but affects only the proof of certain items incidentally connected therewith, the rule cannot be extended to preclude the complaining party from obtaining the relief sought as to other items in an action for an accounting which the evidence clearly shows to be untainted with such iniquity. 4. Account, § 55*—when decree on bill for accounting will be reversed and cause remanded with directions to re-refer cause. Where a bill for an accounting, which involves the consideration of a complicated account and questionable testimony, is improperly heard by the court instead of by the master, the decree will be reversed and the cause remanded with directions to re-refer the same to the master to take and report the testimony and to take and state an account. 5. Costs, § 79*-—when costs on appeal in reversed and remanded cose taxed equally between parties. On a bill for an accounting against the administratrix of the estate of a deceased person in which the decree was reversed and the cause remanded, where the case had not been heard by a master, instead of by the court, held that the costs of appeal should be taxed one-half to the complainant and one-half to the defendant.